DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed September 18, 2020.  Currently Claims 1-21 are pending.  Claims 1, 11 and 21 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Transferring Items for Pickup Between Retail Locations Based on Inventory Availability





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 11 and 21, the claims are directed to the abstract idea of inventory management. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, inventory management (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to presenting/displaying to a customer an earliest available time availability for a quantity of product is available for pickup at a location, wherein inventory management is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “determining”, “determining”, “selecting”, “determining”, “determining” and “transmitting” recite functions of the inventory management are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 11, and 21 appears inform customers of the earliest time they can pickup an inventory item at a pickup location (e.g. retail store).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the customer (who is a person) and additional limitations of generic Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determining that there is insufficient inventory, selecting a first inventory location having inventory, determining at least one possible pickup location, and determining an earliest time of availability all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of storing data for a plurality of product items (Claim 11) and receiving a selection of a product are directed to insignificant pre-solution activity (i.e. data gathering).   The step of transmitting/presenting the earliest time availability is directed to in significant post-solution activity 
The claims do not integrate the abstract idea into a practical application.  The generic customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21) are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-10 and 12-20, the claims are directed to the abstract idea of inventory management and merely further limit the abstract idea claimed in independent claims 1, 11 and 21.  
Claims 2 and 12 further limit the abstract idea by limiting the pickup location to at least ONE of a customer selection or account configuration or detected location (a more detailed abstract idea remains an abstract idea).  Claims 3 and 13 further limit the abstract idea by determining a transfer time by querying a transfer service (a more detailed abstract idea remains an abstract idea).  Claims 4 and 14 further limit the abstract idea by limiting the inventory transfer data to fixed scheduled route data (a more detailed abstract idea remains an abstract idea).  Claims 5 and 15 further limit the abstract idea by including real-time location tracking (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limit the abstract idea by including two or more possible pickup locations and determining for each pickup location an earliest transfer time (a more detailed abstract idea remains an 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-21, Applicant’s specification discloses that the claimed elements directed to a customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21) at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed 
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware (e.g. “general purpose computing platform”, Specification: Line 3, Page 21).   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.

Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21) or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., U.S. Patent Publication No. 20140279238 in view of High et al., U.S. Patent No. 10600023.

Regarding Claims 1, 11 and 21, Jones discloses a system and method comprising:
A processor and memory storing instructions (Figure 5);
A database storing data for a plurality of product items (Figure 1, Elements 120, 124; Paragraph 28);
Receiving, from a customer device, a selection of a product (Paragraphs 4, 21, 28, 39; Figure 3);
Determining based on stored inventory data at least one possible pick-up location for the product that there is insufficient available inventory of the product at the at least one possible pickup location (Paragraphs 20, 38, 39; Figure 2, Elements 202, 204);
In response to determining that there is insufficient inventory of the product at the at least one possible pickup location (Paragraphs 20, 38, 39; Figure 2, Elements 202, 204);

Determining based on the first inventory location, the at least one possible pickup location and inventory transfer data an inventory pickup time from the first inventory location to the at least one pickup location (Paragraphs 24, 25, 33, 35, 52; Figure 1, Element 122); and
Determining an earliest (first, soonest, next, etc.) time of availability of a first quantity of the product at the at least one possible pickup location based on the inventory pickup time (Paragraphs 25, 33, 52);
Transmitting to the customer device the earliest time of availability of the first quantity of the product at the at least one possible pickup location for presenting by the customer device as available inventory at the at least one pickup location after the earliest time of availability (Paragraphs 25, 33, 35, 52, 54).

While transferring/moving inventory items between locations (e.g. stores, warehouses, distribution centers and the like) is old and well-known (see at least Hicks et al., U.S. Patent Publication No. 20140249947; Paragraphs 64, 70, 75, 77; Figures 13, 16; Claim 1) and while and accounting for the time it takes to move inventory items/goods between locations is old, well-known and widely practiced in inventory management and planning systems (Nagar et al., U.S. Patent Publication No. 20200219055 Paragraph 18; Figure 4, Element 410, 412; Figures 5, 9) in the retail industry Jones et al. does not expressly disclose a transfer time as claimed.

High et al., from the same field of endeavor of retail inventory management discloses a system and method comprising:

Determining based on stored inventory data at least one possible pick-up location for the product that there is insufficient available inventory of the product at the at least one possible pickup location (Column 1, Lines 30-65);
Identifying based on inventory tracking data for the product a first inventory location having available inventory of the product (Column 1, Lines 35-65; Column 3, 8-25; Column 6, Lines 5-25; Column 7, Lines 5-10);
Determining based on the first inventory location, the at least one possible pickup location and inventory transfer data an inventory transfer time (transit, transport, delivery, shipping, etc. - date, window, day, duration, etc.) from the first inventory location to the at least one pickup location (Column 3, Lines 18-25; Column 8, Lines 39-46; Column 9, Lines 1-29); and
Determining an earliest (first, soonest, next, etc.) time of availability of a first quantity of the product at the at least one possible pickup location based on the inventory transfer time (Column 3, Lines 18-25; Column 5, Lines 1-9; Column 8, Lines 39-46; Column 9, Lines 1-29);
Transmitting to the customer device the earliest time of availability of the first quantity of the product at the at least one possible pickup location for presenting by the customer device as available inventory at the at least one pickup location after the earliest time of availability (Column 6, Lines 8-25).

It would have been obvious to one skilled in the art that the system and method as disclosed by Jones et al. would have benefited from accounting for transfer (transit, movement, shipping, etc.) time when determining inventory item availability in view of the disclosure of Jones et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would 

Regarding Claims 2 and 12, Jones et al. discloses a system and method wherein the at least one pickup location is designated based on at least ONE of a selection by a customer (Paragraphs 39, 44) OR account configuration for the customer (preferred store; Paragraphs 24, 25, 33) OR a detected location of the customer device.

High et al. also discloses a system and method wherein the at least one pickup location is designated based on at least ONE of a selection by a customer (e.g. selected convey location; Column 3, Lines 53-65; Column 6, Lines 7-25) OR account configuration for the customer OR a detected location of the customer device.

Regarding Claims 8 and 18, Jones et al. discloses a system and method further comprising:
Receiving from the customer device a request to process an order for the product the request including identifying information for at least one possible pickup location (Paragraphs 17, 29, 34); and
Transmitting to the customer device a pickup time associated with the order (Paragraphs 19, 24, 25, 33, 36, 37, 54).

Regarding Claims 9 and 19, Jones et al. discloses a system and method wherein the earliest time of availability of the first quantity of product at the at least one possible pickup location is transmitted to the customer device response to determining that at least one condition relating to the order for the product is satisfied (Paragraphs 19, 24, 25, 33, 36, 37, 54).

High et al. also discloses a system and method wherein the earliest time of availability of the first quantity of product at the at least one possible pickup location is transmitted to the customer device response to determining that at least one condition relating to the order for the product is satisfied (Column 6, Lines 8-25).

Claims 3, 4, 6, 7, 10, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., U.S. Patent Publication No. 20140279238 in view of High et al., U.S. Patent No. 10600023 as applied to the claims above and further in view of Shiely et al., U.S. Patent Publication No. 20180268455.

Regarding Claims 3 and 13, Jones et al. does not disclose a querying a transfer service for a transfer time as claimed.

High et al, discloses a system and method further comprising scheduling the shipping/moving/transferring of inventory items between locations (Paragraphs 18, 25, 27, 32, 36) including the use of transfer vehicles (Paragraph 18).

Shiely et al., from the same field of endeavor of transferring inventory items between locations (Paragraphs 20, 23), discloses a system and method comprising querying a transfer service for transfer time data (Figure 2, Elements 230, 235; Figure 5, Elements 545, 550, 555; Figure 6; Paragraphs 26, 27, 35, 36).
More generally Shiely et al. discloses a system and method comprising determining and transmitting to a user device selected product/item inventory availability, including an earliest time of availability, at a plurality of locations (Figures 3, 4; Figure 5, Element 540, 560) as well as notifying users that an item is or is not available (Figure 5)

It would have been obvious to one skilled in the art at the system and method as disclosed by the combination of Jones et al. and High et al. with its ability to determine transfer time would have benefited from querying a transfer service for transfer time data in view of the disclosure of Shiely et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 4 and 14, while the utilization of fixed/standard/standing vehicle routes from moving inventory items/products between locations is old and well-known Jones et al. does not disclose fixed routes as claimed.

Shiely et al., from the same field of endeavor of inventory management, discloses a system and method comprising fixed route schedule data for one or more transfer vehicles and wherein the transfer time is determined based on the fixed route schedule data (Figure 2, Elements 230, 225; Paragraphs 17, 23, 34, 35).
 
Regarding Claims 6 and 16, Jones et al. discloses a system and method wherein the at least one possible pickup location comprises two or more possible pickup locations and determining the earliest time of availability of the first quantity of product includes for each of the two or more possible pickup locations determining an inventory pickup time from the first inventory location to the possible pickup location and determining an earliest time of availability of the first quantity of the product at the possible pickup location based on the respective pickup time (Paragraphs 24, 25, 33, 35, 52; Figure 1, Element 122).

Jones et al. does not disclose, as discussed above, transfer time.

High et al. discloses a system and method wherein the at least one possible pickup location comprises two or more possible pickup locations and determining the earliest time of availability of the first quantity of product includes for each of the two or more possible pickup locations determining an inventory transfer time from the first inventory location to the possible pickup location and determining an earliest time of availability of the first quantity of the product at the possible pickup location based on the respective transfer time (Column 3, Lines 18-25; Column 5, Lines 1-9; Column 8, Lines 39-46; Column 9, Lines 1-29).

Shiely et al. also discloses a system and method wherein the at least one possible pickup location comprises two or more possible pickup locations and determining the earliest time of availability of the first quantity of product includes for each of the two or more possible pickup locations determining an inventory transfer time from the first inventory location to the possible pickup location and determining an earliest time of availability of the first quantity of the product at the possible pickup location based on the respective transfer time (Figure 2, Elements 230, 235; Figure 5, Elements 545, 550, 555; Figures 4, 6; Paragraphs 26, 27, 35, 36, 42, 44).

Regarding Claims 7 and 17, Jones et al. discloses a system and method wherein transmitting the earliest available time of the first quantity of the product to the customer device comprises obtaining identifying information from two or more possible pickup locations and transmitting to the customer device the identifying information and the earliest times available of the first quantity at the two or more possible pickup locations (Paragraphs 21-25, 38, 39, 42, 44, 51, 52).

High et al. discloses a system and method wherein transmitting the earliest available time of the first quantity of the product to the customer device comprises obtaining identifying information from two or more possible pickup locations and transmitting to the customer device the identifying information and the earliest times available of the first quantity at the two or more possible pickup locations (Column 6, Lines 8-25; Column 7, Lines 30-60).

Shiely et al. et al. also discloses a system and method wherein transmitting the earliest available time of the first quantity of the product to the customer device comprises obtaining identifying information from two or more possible pickup locations and transmitting to the customer device the identifying information and the earliest times available of the first quantity at the two or more possible pickup locations (Figures 4-6; Paragraphs 26, 27, 35, 36).

Regarding Claims 10 and 20, Jones et al. discloses a system and method further comprising:
Select based on the inventory tracking data for the product at least one second inventory location having available inventory of the product (Paragraphs 21, 22, 38, 41, 42, 44).

Jones et al., does not disclose transfer time as claimed.

High et al. discloses a system and method further comprising selecting at least one second inventory location having available inventory and determine based on the second inventory location the at least one possible pickup location, inventory transfer data and inventory transfer times from the at least one second inventory location to the at least one possible pickup location, wherein the earliest time availability of the first quantity of product at the at least one possible pickup location is determined based on the inventory transfer times associated with the first inventory location and the at least one second inventory location (Column 3, Lines 18-25; Column 5, Lines 1-9; Column 8, Lines 39-46; Column 9, Lines 1-29).

Shiely et al. also discloses a system and method further comprising selecting at least one second inventory location having available inventory and determine based on the second inventory location the at least one possible pickup location, inventory transfer data and inventory transfer times from the at least one second inventory location to the at least one possible pickup location, wherein the earliest time availability of the first quantity of product at the at least one possible pickup location is determined based on the inventory transfer times associated with the first inventory location and the at least one second inventory location (Figure 2, Elements 230, 235; Figure 5, Elements 545, 550, 555; Figures 4, 6; Paragraphs 26, 27, 35, 36, 42, 44)






Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., U.S. Patent Publication No. 20140279238 in view of High et al., U.S. Patent No. 10600023 in view of Shiely et al., U.S. Patent Publication No. 20180268455 as applied to the claims above and further in view of Hicks et al., U.S. Patent Publication No. 2014024997.

Regarding Claims 5 and 15, while real-time location tracking of vehicles, especially delivery/shipment/fulfillment vehicles, is old, well-known and widely practiced Jones et al. does not disclose real time tracking of transfer vehicles as claimed.

High et al., from the same field of endeavor of inventory management, discloses the real-time tracking of inventory item/product locations (Column 3, Lines 12-25; Column 4, Lines 25-60).

Shiely et al., from the same field of endeavor of inventory management, discloses scheduling transfer vehicles to transfer inventory items between locations (Paragraphs 17, 23, 34, 35).

Hicks et al., from the same field of endeavor of inventory management and inventory item transfers, discloses real-time status tracking of transferred inventory items between locations (Paragraph 64) and real-time inventory location tracking (Paragraphs 22, 60-64, 77, Claim 1).

It would have been obvious to one skilled in the art the that system and method as disclosed by the combination of Jones et al., High et al. and Shiely et al. would have benefited from real-time tracking of inventory item transfers in view of the disclosure of Hicks et al.,

Official notice is taken that it is old and well known to track delivery/shipment vehicles in real-time.  Accordingly, it would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Jones et al., High et al., Shiely et al. and Hicks et al. with its ability to track inventory item locations in real-time and transferring inventory items via vehicles/trucks would have benefited from real-time location tracking data for one or more inventory transfer vehicles in view of official notice.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623